       Case 2:20-bk-50161-MPP                              Doc 17-3 Filed 02/21/20 Entered 02/21/20 17:17:25             Desc
                                                               Certificate Page 1 of 1

                                                               United States Bankruptcy Court
                                                   Eastern District of Tennessee, Northeastern Division
 In re      Dan Adrian Nicolau                                                                    Case No.   2:20-bk-50161
                                                                             Debtor(s)            Chapter    7



                                                                 CERTIFICATE OF SERVICE
I hereby certify that on February 21, 2020, a copy of Notice of Amendment and Amended Schedule B was served
electronically by ECF to the U.S. Trustee and Stephen Duncan Chapter 7 Trustee; and by United States mail,
first class, postage prepaid, to all interested parties and creditors as listed below.




 -NONE-




                                                                           /s/ Dean Greer BPR
                                                                           Dean Greer BPR 009976
                                                                           Dean Greer & Associates
                                                                           2809 East Center Street
                                                                           P. O. Box 3708
                                                                           Kingsport, TN 37664
                                                                           423-246-1988
                                                                           bankruptcy@deangreer.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
